EXHIBIT 10.41
SECOND AMENDMENT TO TRUST AGREEMENT BETWEEN
FIDELITY MANAGEMENT TRUST COMPANY AND
ANALOG DEVICES, INC.
     THIS SECOND AMENDMENT, dated and effective as of the tenth day of December,
2007, unless otherwise set forth herein, by and between Fidelity Management
Trust Company (the “Trustee”) and Analog Devices, Inc. (the “Sponsor”);
WITNESSETH:
     WHEREAS, the Trustee and the Sponsor heretofore entered into a Trust
Agreement dated October 1, 2003 with regard to the Analog Devices, Inc. Deferred
Compensation Plan (the “Plan”); and
     WHEREAS, the Trustee and the Sponsor now desire to amend said Trust
Agreement as provided for in Section 14 thereof;
     WHEREAS, the Sponsor hereby directs the Trustee, in accordance with Section
8(b) of the Trust Agreement, to redirect all participant contributions directed
to the below-mentioned Funds after December 7, 2007 to be invested in the
corresponding Funds; and to permit no further investments in the below-mentioned
Funds as investment options for the Plan after December 7, 2007. The parties
hereto agree that the Trustee shall have no discretionary authority with respect
to this sale and transfer directed by the Sponsor. Any variation from the
procedure described herein may be instituted only at the express written
direction of the Sponsor; and

      Closing Funds (“Below-mentioned Funds”)   Mapping To (“Corresponding
Funds”)
Fidelity Growth & Income Portfolio
  Spartan® U.S. Equity Index Fund
 
   
Fidelity Magellan Fund
  Spartan® U.S. Equity Index Fund
 
   
Fidelity OTC Portfolio
  Fidelity Growth Company Fund
 
   
Ariel Appreciation Fund- Investor Class
  Hotchkiss and Wiley Mid-Cap Value Fund- Class I
 
   
Merrill Lynch Semiconductor Holder Fund
  Spartan® U.S. Equity Index Fund
 
   
Templeton Foreign Fund- Class A
  Spartan® International Index Fund

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, in consideration of the above premises, the Trustee and the
Sponsor hereby amend the Trust Agreement by:

  (1)   Effective after the close of business (4:00 p.m. EST) on December 7,
2007, amending the “investment options” section of Schedules “A” to delete the
following:

  •   Fidelity Growth & Income Portfolio     •   Fidelity Magellan Fund     •  
Fidelity OTC Portfolio     •   Ariel Appreciation Fund- Investor Class     •  
Merrill Lynch Semiconductor Holder Fund     •   Templeton Foreign Fund- Class A

  (2)   Effective after the close of business (4:00 p.m. EST) on December 7,
2007, amending the “investment options” section of Schedules “A” to add the
following:

  •   Spartan® International Index Fund     •   Hotchkiss and Wiley Mid-Cap
Value Fund- Class I     •   Vanguard Short-Term Bond Index Fund- Signal™     •  
Vanguard Small-Cap Index Fund- Institutional Shares

     IN WITNESS WHEREOF, the Trustee and the Sponsor have caused this Second
Amendment to be executed by their duly authorized officers effective as of the
day and year first above written. By signing below, the undersigned represent
that they are authorized to execute this document on behalf of the respective
parties. Notwithstanding any contradictory provision of the Trust Agreement,
each party may rely without duty of inquiry on the foregoing representation.

                      ANALOG DEVICES, INC. COMPANY       FIDELITY MANAGEMENT
TRUST  
 
                   
By:
  /s/ Joseph E. McDonough   11/30/09   By:   /s/ illegible                      
 
  Authorized Signatory   Date       Authorized Signatory   Date

2